Citation Nr: 0725755	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-27 574	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1963 to May 1971 and 
from January 1975 to June 1975.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran's appeal initially included claims of entitlement 
to service connection for hearing loss, left ear, and 
tinnitus.  However, in a rating decision dated December 2006, 
the RO granted these claims.  They are thus not now before 
the Board for appellate review.


FINDING OF FACT

On July 20, 2007, prior to the promulgation of a decision in 
this case, the Board received notification from the veteran 
requesting withdrawal of his appeal on the claim of 
entitlement to service connection for hearing loss, right 
ear.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the 
claim of entitlement to service connection for hearing loss, 
right ear, have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (2006), the Board may dismiss any 
appeal that fails to allege a specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).

In this case, on July 20, 2007, prior to the promulgation of 
a decision in this case, the Board received notification from 
the veteran requesting withdrawal of his appeal on the claim 
of entitlement to service connection for hearing loss, right 
ear.  Thus, with regard to such claim, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on such claim and it must 
be dismissed. 


ORDER

The appeal on the claim of entitlement to service connection 
for hearing loss, right ear, is dismissed. 



		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


